OFFICIAL NOTICE FROM COURT OF CRIMINAL APEE^CSt^IEXAS ^"   -^


                                        OFFICIAL iUSJjaiSS.
                                        STA^S^lfedgg^*
       2/9/2015                         PRIVATE USE''-*. ' ^ ^ ^ ^ 0006557458              FEB13 2015
       OLTMAN, RONALD KEITH Tr: Ct^*5Sj!^MA,^D FROM ^Ff-sl'&O-OI
       On this day, the application for/11.07 Writ.of Habeas Corpus has been received
       and presented to the Court.       - . ' ~v:' ;'^„-;-"
                                                                                         Abel Acosta, Clerk

                                                     RONALDKEITH OLTMAN


                                                                                            UTF
                     s j,-r, ...i<i;"




f^5 .'!' ' jt'gfW1